PD-0840-14
         FILED IN                                                         COURT OF CRIMINAL APPEALS
COURT OF CRIMINALAPPEALS                                                                 AUSTIN, TEXAS
                                                                      Transmitted 1/12/2015 11:06:09 AM
      January 13, 2015                                                  Accepted 1/12/2015 12:40:14 PM
                                                                                          ABEL ACOSTA
   ABEL ACOSTA, CLERK                                                                           CLERK
                                       No. PD-0840-14


jUIa*^^ y/^/s"                            lN THE
     ^ F^                   Court of Criminal Appeals
                 ^c^1         sitting at Austin, Texas

                              KEIONA dashelle nowlin

                                                      Appellant


                                             v.


                                   THE STATE OF TEXAS




                               An Appeal of a Conviction in
                                  Cause No. 2011-2523-C1
                           From the 19th Judicial District Court of
                                 McLennan County, Texas
                         Tenth Court of Appeals No. 10-12-00239-CR


                           First Motion for Extension of Time

                                 To File the State's Brief



     ABELINO "ABEL" REYNA                         GABRIEL PRICE
     Criminal District Attorney                   Appellate Division
     McLennan County, Texas                       State Bar No. 24068071
                                                  219 North 6th Street, Suite 200
                                                  Waco, Texas 76701
                                                  [Tel.] (254) 757-5084
                                                  [Fax] (254) 757-5021
                                         [Email] gabe.price@co.mclennan.tx.us
TO THE HONORABLE COURT OF CRIMINAL APPEALS



      The State of Texas, moves for an extension of Thirty (30) Days in

which to file its Brief herein, pursuant to Tex. R. App. P. 10.5(b). The State's
request is based upon the following reasonable explanation of the need for
additional time, within the personal knowledge of Gabriel Price, the
attorney signing this motion, namely:

      The State of Texas moves this court to allow an extension of thirty
(30) days to file its Brief. The State's Brief was due on January 7, 2015. The
State's attorney has been occupied preparing other briefs including, State v.

Kussmaul, No. 10-14-00333-CR, due January 12, 2015, State v. Long, No. 10-

14-00330-CR, due January 12, 2015, State v. Pitts, No. 10-14-00332-CR, due

January 12, 2015, State v. Shelton, No. 10-14-00331-CR, due January 12, 2015,
(the above four cases dealing with a post-conviction DNA State's appeal),

Kirven v. State, No. 10-13-00294-CR, filed January 12, 2015, Reid v. State, No.

10-14-107-CR, filed December 28, 2014. Additionally, one of the State's
attorneys assigned to the appellate division has just returned from an
extended leave under FMLA. The additional time sought is not sought
frivolously or for delay, but will be of genuine assistance in preparing the

State's brief.

The State requests that the new deadline for filing of the State's Brief be
February 6,2015. This is the State's first request for an extension for filing

of its brief in this cause.
     The additional time sought is not sought frivolously or for delay.
     For the foregoing reasons, the State prays that the Court grant this
Motion and modify and extend the deadline for filing the State's brief to
February 6,2015 or that this Court grant such additional time as is just and
proper.

                                   Respectfully Submitted:
                                          Abelino 'Abel' Reyna
                                          Criminal District Attorney
                                          McLennan County, Texas

                                          Isl Gabriel Price
                                          Gabriel Price
                                          Appellate Division
                                          219 North 6th Street, Suite 200
                                          Waco, Texas 76701
                                          [Tel] (254) 757-5084
                                          [Fax] (254) 757-5021
                                          [Email]
                                          gabe.price@co.mclennan.tx.us
                                          State Bar No. 24068071




                          Certificate of service

     I certify that I caused to be served a true and correct copy of this
motion by electronic service or email on counsel for Appellant.


Date: 1/12/15                                   Isl Gabriel Price
                                                Gabriel Price